Title: From George Washington to Major General Benedict Arnold, 20 July 1779
From: Washington, George
To: Arnold, Benedict


        
          D. Sir
          Head Qrs West point July the 20. 1779
        
        I have received your favour of the 13th Instant. The situation of affairs would not permit a Court Martial to sit since you were at Middle Brook. You may be assured it is not my wish to delay your trial a single moment; At the same time you must be sensible, that I cannot fix with precision on any day, during the more active part of the Campaign for it to come on. The movements of the Enemy will govern Ours— and if a day were proposed—a disappointment might take place as it did before. If however there should be a time when appearances promise that the Enemy will remain inactive—I will appoint a day— of which you shall be notified. At present there is no such prospect. I am happy to hear that your wounds are so far recovered—and I hope they will continue to mend till you are perfectly well.
        You will have heard of the success of our Arms on the night of the 15th against the Garrison at Stoney point; and as it is probable that you will see the particulars soon after this comes to hand, and I am extremely busy, I shall not trouble you with a detail of the Affair. The event is very interesting—and the conduct of the Officers and Men engaged in the Enterprize—does them the highest honor. I am Dr Sir with great regard Yr Most Obedt sert
        
          Go: Washington
        
      